COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-073-CV
 
 
ANTHONY WAYNE WHITE                                                    APPELLANT
 
                                                   V.
 
MANDY MARIE GREENUP                                                        APPELLEE
 
                                              ------------
 
             FROM
THE 89TH DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On March 6, 2006, we notified
Appellant Anthony Wayne White that this court may not have jurisdiction over
this appeal from the trial court=s February 2, 2006 AOrder Denying Defendant=s Motion for Protection and to Quash Citation@ because that order does not appear to be an appealable order or
judgment.  We stated that the appeal
could be dismissed for want of jurisdiction unless Appellant or any party
desiring to continue the appeal filed with the court within twenty-one days a
response showing grounds for continuing the appeal.  On April 5, we granted in part Appellant=s motion for an extension of time to file a response, giving him until
April 20 to file a response. On April 21, we received Appellant=s second motion for extension of time to file a response, which we
denied.
It is therefore the opinion
of the court that this appeal should be dismissed for want of jurisdiction.[2]  Accordingly, we dismiss the appeal for want
of jurisdiction.
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DELIVERED: 
May 18, 2006




[1]See Tex.
R. App. P. 47.4.


[2]See TEX.
R. APP. P. 42.3(a), 43.2(f).